 In the Matter of SMITH WOOD PRODUCTS, INC.andLUMBER AND SAW-bMILLWORKERS, LOCAL No. 117, INTERNATIONAL WOODWORKERS OFAMERICAIn the Matter Of SMITH WOOD PRODUCTS, INC.andMEL F. DUNCAN,J.B. COCHRAN, ERNEST EMBREE, E. M. BRINER, AND GARY ALLENELLISONCases Nos.C,-405and 0-875, respectvvely.Decided October 27, 1939Wood Working Industry-Interference, Restraint, and Coercion:suggestions toform unaffiliated organization and warnings against "outsiders" and "agitators" byofficials in plant during workinghours-Discriynination:allegations of, dismissedas to 3 discharged employees, not sustained by evidence; allegations of, dismissedas to 85 employees denied reinstatement after strike, offer to return not uncon-ditional ; found as to 2 employees, discharged for union activity-UnitAppro-priate for Collective Bargaining:employees of Sawmill excepting supervisory offi-cials, foremen, salesmen, clerical and officeemployees-Representatives:proofof choice: testimony and stipulation authorizing intervening union as bargainingrepresentative ; stipulation controlling in absence of interference and coercion-Collective Bargaining:charges of failure to bargain collectively with complain-ing union,dismissed-Reinstatement:ordered as to two discharged employees-Back Pay:awarded, none accrued during period plant closed because of strike.Mr. G. L. PattersonandMr. Patrick H. Walker,for the Board.Carey, Hart, Spencer d McCulloch,byMr. Phillip Chipman,ofPortland, Oreg., andMr. J. B. Beding field,of Marshfield, Oreg., andMr. J. Arthur Berg,of Coquille, Oreg., for the respondent.Mr. Tom Boeke,of Coquille, Oreg., andMr. L. Presley Gill,ofSeattle,Wash., for Local 2770.Mr. Ben Anderson,of Portland, Oreg., for Local 117.Mr.'William F: Gaffey, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers, LocalNo. 117, International Woodworkers of America, herein called Local117, the National Labor Relations Board, herein called the Board, bythe Regional Director for the Nineteenth Region (Seattle, Washing-ton), issued its complaint, dated January 17,1938, against Smith Wood16 N. L. R. B., No. 65.613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts, Inc., Coquille, Oregon, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.'Copies of the complaint andaccompanying notice of hearing were duly served upon the respondent,Local 117, and Lumber and Sawmill Workers, Local No. 2770, UnitedBrotherhood of Carpenters and Joiners of America, herein calledLocal 2770.As to the unfair labor practices the complaint as amended at thehearing alleged, in substance, (1) that the respondent's employeesengaged in the operation of its sawmill for the production and manu-facture of fir lumber, cedar lumber, battery separators, and venetian-blind material, at Coquille, Oregon, herein called the Sawmill, withthe exception of supervisory officials, foremen, salesmen, clerical andoffice employees, constitute a unit appropriate for the purpose of col-lective bargaining; (2) that the respondent refused to bargain collec-tively with Local 117 at a time when it represented a majority of therespondent's employees in said appropriate unit and, instead, executeda contract with Local 2770 which required, as a -condition of employ-ment, that the the employees in the respondent's Sawmill become mem-bers of Local 2770; (3) that as a direct result of the respondent's un-fair labor practices in its Plywood plant,2 87 named employees of theSawmill ceased work on or about September 21, 1937, and that subse-quent to that date the respondent refused and has continued to refuseto reinstate said employees for the reason that they joined and as-sisted Local 117 and were not members of Local 2770; and (4) bysuch acts and other acts including threats to cease operation of itsSawmill, the respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights as guaranteed in Section 7of the Act.Thereafter the respondent filed its answer admitting the allegationsof the complaint with respect to interstate commerce and the appro-priate bargaining unit and denying that it had engaged in any unfairlabor practices.By way of affirmative defense, the answer averredthat at all times mentioned in the complaint Local 2770 maintainedan organization in which, according to the respondent's best infor-mation, a majority of its sawmill employees were members; that onAugust 30, 1937, and prior thereto a majority of the respondent'ssawmill employees were members of or otherwise affiliated with, Local2770; and that neither on August 30, 1937, nor' at any time priorthereto did Local 117 represent a majority of the respondent'semployees in the appropriate unit.1 Case No. C-405Is predicated upon this complaint.2The respondent operates a plywood plant which is locatedadjacent to the Sawmill. SMITH WOOD PRODUCTS, INCORPORATED615Pursuant to notice duly served upon the respondent, Local 117, andLocal 2770, a hearing was held at Coquille, Oregon, on February 4and 5,1938 3 before Mapes Davidson, the Trial Examiner duly desig-nated by the Board.At the beginning of the hearing Local 2770filed a motion to intervene, which was granted by the Trial Ex-aminer 4sented by counsel, participated in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.During the course,-ofthe hearing counsel for the Board, without objection, moved to amendparagraph 12 of the complaint by adding the names of four addi-tional employees whose work ceased on or about September 21, 1937,and who at all times subsequent to that date, have been refused em-ployment.The respondent moved to dismiss the complaint as to FredMcNair and W. S. Newton for the reason that they had been rein-stated.Counsel for the Board concurred in this motion.The re-spondent also moved to amend the answer for the purpose ofclarifying the use of the term "rivermen."All of the above motionswere granted.These rulings of the Trial Examiner are hereby af-firmed.At. the. close of. the Board's case,, counsel for. the: Board movedto amend the complaint to conform to the proof and to consolidatethe record in this case and the record made in a previous proceedinginvolving alleged unfair labor practices in the respondent's Plywoodplant 5 in so far as the evidence in one is applicable to the issues inthe other.The Trial Examiner reserved ruling on this motion. Themotion to conform the pleadings to the proof is hereby granted. Themotion to consolidate the records is hereby denied .6' During thecourse of the hearing the Trial Examiner made rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are ,hereby; affirmed.Pursuant to Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, the Boardissued its Order dated February 15, 1938, transferring to and con-tinning before it this proceeding for action pursuant to Article II,Section 38, of said Rules and Regulations.3 Pursuant to the respondent'smotion the Regional Director postponed the hearing fromJanuary 26 to February 7.Notice of postponement was duly served upon the respondent.The hearing date was advanced to February 4 by consent of all the parties.4Although the Trial Examiner granted the request of counsel for Local 2770 to file ananswer at'a.later date,such answer does notappear in the-record.5Matter of SmithWoodProducts, Inc.andPlywood and Veneer Workers Local No. 2691,International Woodworkers of America,7 N. L. It. B. 950.6The testimony of George A. Ulett taken at the hearing involving the Plywood plant wasmade a part of this record by stipulation of counsel for the Board,the respondent, andLocal 2770.See Reap. Exb. No. 8, Case No. C-405.247383-40-vol..16--4 0 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon charges, amended charges, and supplemental charges dulyfiled by Mel F. Duncan, J. B. Cochran, Ernest Embree, E. M. Briner,and Gary Allen Ellison, the Board, by the Acting Regional Directorfor the Nineteenth Region (Seattle, Washington), issued and dulyserved its complaint dated April 13, 1938, against the respondent,alleging that the respondent had engaged in, and was engaging inunfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act.' As to the unfair labor prac-tices the complaint as amended at the hearing alleged, in substance,(1) that on or about July 27, 1936, the respondent discharged Mel F.Duncan, J. B. Cochran, Ernest Embree, E. M. Briner, and Gary AllenEllison, and has since refused to reinstate said employees for thereason that they joined and assisted Local 2770; and (2) by the dis-charge of said employees and its refusal to reinstate them and byother acts and statements the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Thereafter, the respondent filed its answeradmitting the allegations of the complaint as to interstate commerceand denying the commission of the alleged unfair labor practices.By way of an affirmative defense the answer averred that Cochran,Briner, and Duncan voluntarily left the respondent's employ on July27, 1936, and that Embree and Ellison were discharged on that datefor the reason that their work was unsatisfactory.On April 13, 1938, the Board, pursuant to its Rules and Regula-tions, issued its Order consolidating for the purpose of hearing CasesNos. C-405 and C-875.$Pursuant to notice duly served upon the respondent, Mel F. Dun-can, J. B. Cochran, Ernest Embree, E. M. Briner, and Gary AllenEllison, a hearing was held at Coquille, Oregon, from April 25 toApril 27, 1938,° inclusive, before J. M. Brown, the Trial Examinerduly designated by the Board. The Board and the respondent wererepresented by counsel, participated in the hearing, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer granted the Board's motion to conform the pleadings tothe proof made at the close of the Board's case and renewed at theclose of the hearing.The Trial Examiner denied the respondent'smotion to dismiss the complaint made at the close of the hearing.Those rulings are hereby affirmed.During the course of the hearingthe Trial Examiner made rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulings' Case No. C-875 is predicated upon this complaint.8 This Order refers to Case No. C-875 as Case No. XIX-C-144.6 The Acting Regional Director granted the respondent's motion to extend the answer daybut denied its motion to postpone the hearing. SMITH WOOD PRODUCTS, INCORPORATED617,of the Trial Examiner and finds that no prejudicial errors were com-..mitted.The rulings are hereby affirmed.On September 13, 1938, the Board issued its Order which pro-vided, in substance, that in accordance with National Labor Relations13oard Rules and Regulations-Series 1, as amended, Case No. C-875(XIX-C-144) be transferred to and continued before the Board foraction pursuant to Article II, Section 38, of said Rules and Regula-tions; that no Intermediate Report should be issued by the TrialExaminer in Cases Nos. C-405 and C-875; that pursuant to ArticleII, Section 38 (d), of said Rules and Regulations, Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order shouldbe issued in Cases Nos. C-405 and C-875; and that the parties hereinshould have the right within 10 days from the, receipt of said Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder to file exceptions, to request oral argument before the Board,and to request permission to file a brief with the Board.On August 4, 1939, the Board, pursuant to Article II, Section 37(c), of National Labor Relations Board Rules and Regulations-Series 2, issued Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order, copies of which were duly served uponthe parties.Exceptions thereto were filed by the respondent, Local2770,9a and E. M. Briner eb The respondent and Local 2770 filedbriefs in support of their exceptions,°O and Local 117 filed a brief insupport of the Proposed Findings of Fact, Proposed Conclusions ofLaw, and Proposed Order. Pursuant to notice duly served on therespondent, Local 2770, and Local 117, a hearing for the purpose oforal argument was had on October 10, 1939, before the Board, inWashington, D. C.The respondent appeared by counsel and par-ticipated in the hearing.The Board has considered the exceptionsof the respondent,9d Local 2770, and E. M. Briner. It has alsoconsidered the briefs in support of the exceptions of the respondentand Local 2770, and the brief filed by Local 117 in support of theProposed Findings of Fact, Proposed Conclusions of Law, andProposed Order.The Board hereby sustains those exceptions ofthe respondent and Local 2770 to the proposed finding that the 85employees involved in Case No. C-405 were discriminatorily re-fused reinstatement.In all- other respects the Board finds said ex-Local 2770 filed three affidavits in support of its exceptions.It also filed an alterna-tive motion to reopen the record and affidavits in support thereof. In view of the findingsand conclusions set forth below,it is unnecessary to pass upon the motion.Bb The respondent filed an answer to Briner's exceptions and Briner,in turn,filed a replyto the respondent's answer.Bc The respondent's brief contained an alternative request to reopen the record, supportedby affidavits attached to the brief.In view of the findings and conclusions set forth belowit is unnecessary to pass upon this request.Bd Including its additional exception filed at the oral argument. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDceptions to be without merit save as they are consistent with thefindings of fact, conclusions of law, and order hereinafter set forth.The Board likewise finds Briner's exceptions to be without merit.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSmith Wood Products, Inc. is a Missouri corporation having itsprincipal office at Kansas City, Missouri. It operates at Coquille,Oregon, a plywood plant and a sawmill, the latter consisting of acedar mill and fir mill.The only plant of the respondent involvedin this proceeding is the Sawmill.The respondent owns approximately 300,000,000 feet of standingtimber in Coos County, Oregon.During 1937 the respondent proc-essed approximately 16,000,000 feet of cedar, 37,000,000 feet ofDouglas fir, and 30,000,000 feet of plywood.The respondent pur-chased a portion of this timber in the open market and obtainedthe balance from its own supply in Coos County. Between 80 and90 per- cent of its finished products were sold to customers locatedoutside the State of Oregon. In 1937 the respondent shipped prod-ucts to purchasers in 43 States and 20 foreign countries.loII.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers, Local No. 117, International Wood-workers of America, is a labor organization affiliated with the Com-mittee for Industrial Organization.Although it admits to member-ship employees of employers other than the respondent, its mem-bership among the respondent's employees is limited to those of theSawmill.Lumber and Sawmill Workers, Local No. 2770, United Brother-hood of Carpenters and Joiners of America, is a labor organiza-tion affiliated with the American Federation of Labor. It likewiseadmits to membership employees of employers other than the re-spondent, and its membership among the respondent's employeesis likewise limited to those of the Sawmill.10 The findings of fact relative to the respondent's business are based upon the testimonyof George A. Ulett inMatter of Smith Wood Products,Inc.andPlywood and Veneer Work-ers Local No. 2691,InternationalWoodworkers of America,7 N. L.R.B. 950, which wasmade a part of the record in Case No. C-405 by stipulation of counsel for all the parties.See foot note6,supra. SMITH WOOD PRODUCTS,INCORPORATED619III.TIIE UNFAIR LABOR PRACTICESA. Thechronology of eventsPrior to thewinter of1935 there had been no labor organizationamong therespondent's employees.In the latter part of that yearGeorgeA. Ulett, therespondent's vice president,called the employees.of the Sawmill together, read partsof the Actto them, and suggestedthat "with the whole countrybecoming unionized,itmight be wellfor them (the respondent's employees)to get together and form somekind of a bargaining agency,so that we(the respondent)would beable to meet with them in accordancewith thelaws that were beingenacted."Withina short period of time an employees'representa-tion plan was established.It does not appear from the record justhow this plan was organized or how it functioned.Thereafter,United Brotherhood of Carpenters and Joiners of America,hereincalled Carpenters and Joiners,granted a charter-dated-March 1936,to Local 2770whichorganization absorbed the membership of theemployees'representation plan and immediately embarked upon amembership campaign.During the first 4 or 5 months of its existence,Local 2770 madenumerous unsuccessful attempts tobargainwiththe respondent.During this period Ulett made several speeches to the employees dur-ing workinghours, advising them that they "should not allow out--siders to come in and make up our minds for us" and that they shouldform their own independent organization.On one occasion in thespring of 1936,R. A. Jeub, therespondent's assistant manager, advisedthe employees"to be very careful about allowing outside organizers,-or agitators to come in among us."On the morning of July 27,1936, the bargaining committee ofLocal 2770 conferredwith Ulett,Jeub, and F. S. Emery, the re-pondent's plant superintendent,seeking recognition of Local 2770.shortly after the conferencebegan, Ulettstated,"I'll never recognizeany union,"and the conference adjourned.without.further negoti-ations.In the afternoon of the same day the respondent posted anotice in its Sawmill announcing that one shift was being temporarilydiscontinued and that only those employees named in the notice shouldreturn to work the following day.The 40 or 50 employees laid offpursuant to this notice included 3 officers of Local 2770.At the sametime 10 other employees,including the 5 who filed charges with theBoard, were discharged.Local 2770 immediately called a strike and set up a picket linearound the respondent's plant.The respondent's Sawmill was com-pletely shut down until August 17, 1936.During the period of the 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike, the respondent negotiated with a committee of Local2770and.likewisewith a committee representing employees who were not.members of Local 2770.An agreement settling the controversy was.finally signed by the respondent.Although Local 2770 did not signthe agreement, it voted acceptance of it at a regular meeting.The.respondent posted throughout its Sawmill, printed copies of the agree-,ment which was dated August 12, 1936, and was, by its terms, effective:for a period of 1 year.When the Sawmill reopened on August 17,,some of the employees laid off on July 27 were reinstated.By De-cember 1936 all of those laid off on July 27 had been reinstated. .During the negotiations which culminated in the August 12 agree-ment, the respondent refused to reinstate any of the 10 employees,who were discharged on July 27.The respondent, however, finallyagreed to submit the controversy involving these employees to anarbitration committee of three members, one of whom was to be-chosen by Local 2770, the second to be chosen by the respondent, and..the third to be chosen by the first two.On September 2, 1936, Local2770 selected one Fester, a local newspaper publisher, to act a.s its.representative.When the respondent objected to having "outsiders"'on the arbitration committee, Local2770appointed George Loveland,,who was one of its members. The respondent appointed R. A. Jeub,:its assistant manager, to represent it on the arbitration committee..Jeub and Loveland never selected a third member of the arbitrationcommittee and all attempts at arbitration were finally abandoned.These 10 discharged employees were never reinstated and on July 10,.1937, 5 of them filed charges with the Board.11On June 23, 1937, Local 2770 notified the respondent that it was-desirous of beginning negotiations for a new agreement in accordancewith the terms of the August 12 agreement, which provided thatnegotiations looking toward a new agreement might be started 2months prior to the expiration of the August 12 agreement.Aboutthe same time Local 2770 submitted a proposed contract to the re-spondent.On August 1, 1937, at a regular meeting of Local 2770, its members,voted to terminate its affiliation with the Carpenters and Joiners andto return their charter to the national office of that organization..The meeting. adjourned and reconvened as a meeting of a local unionof InternationalWoodworkers of America,12 herein called I.W. A..On August 3 the Carpenters and Joiners' charter was returned tothe national office at Indianapolis, Indiana, and on August 8 thecharter of Local 117 was installed.n These charges resulted in the proceeding in Case No.C-875.The discharges are dis-cussed in subsectionC. infra.12This local later became known as Local 117. SMITH WOOD PRODUCTS, INCORPORATED621On August 11 a committee of Local 117 informed Ulett of their newaffiliations and requested the respondent to negotiate a contract..Ulett expressed doubt as to whether or not Local 117 represented'amajority of the respondent's employees in its Sawmill, and stated.that he would like to see their application cards.On August 16,.Local 117 submitted to Ulett the application cards signed by em-ployees in the Sawmill together with a proposed contract.Meanwhile, about August 8, Perry Ashcraft and three or four otheremployees had started a movement to reorganize Local 2770.Upontheir request one Moody, a representative of Carpenters and Joiners,,came to Coquille to assist them.Moody and Ashcraft drafted apetitionwhich was circulated about the Sawmill by several em-ployees.Those employees who signed the petition signified thereby'their desire to reorganize Local 2770 and thereby designated Local2770 as their collective bargaining representative.On August 16 the'employees seeking to reorganize Local 2770 held their first organiza-tional meeting at the Tribune Building in Coquille.The meeting was-called by Ashcraft and presided over by Moody, who appointed a tem-porary bargaining committee which was instructed to begin negotia-.tions with the respondent.On August 26 this group held its secondmeeting in the Circuit Court room at which time they elected officers.and ratified the selection of the bargaining committee which hadbeen appointed at the August 16 meeting.On August 30, 1937; Ulett.signed a "union shop" contract with Local 2770.13B.Conclusions with respect to interference, restraint, and coercion; 'Ulett admits that in the latter part of 1935 he called the employees,together, read parts of the Act to them, and discussed the formationof an employees' association.He also testified that Jeub secured acopy of the bylaws of an employees' association which had been.organized in a nearby plant and gave it to the respondent's em-ployees to assist them in setting up their organization.During the-organization of Local 2770, Ulett, on several occasions, called the-employees together and warned them against "outsiders" and "agi-tators."On at least one occasion Jeub sounded a similar warning-against "outside" organizations.The conclusion is inescapable that.such activity on the part of the two highest ranking officials of therespondent was calculated to encourage the formation of an organi-zation subservient to the respondent and to defeat the desire of therespondent's employees for an effective organization of their ownis The events surrounding the negotiations of this contract are discussed in subsection D,infra. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDchoosing.The fact that the respondent failed to accomplish itspurpose does not make such activity any the less violative of the Act.We find that the respondent, by the acts above set forth, has in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.C. The dischargesAll of the five employees discussed below were discharged onJuly 27, 1936.The respondent claims that they were in no way,affected by the lay-off of the 40 or 50 employees of the Sawmill,which took place on the same day. The respondent's answer sets upseparate affirmative defenses to the allegations that these five em-ployees were discriminatorily discharged.They must, therefore, beconsidered individually.J. B. Cochran,who had worked for the respondent about 4 months,was engaged in construction work on a fir mill at the respondent's,Sawmill. In its answer the respondent claims that Cochran volun-tarily left his employment on July 27 and was not reinstated onAugust 17, 1936, when the Sawmill resumed operation, because thework in which Cochran had been engaged was discontinued.Cochran testified, however, that on July 27 when he was aboutto leave the plant, he discovered that his time card was not in therack and that when he stepped outside the office, Ralph Taylor, hisforeman, handed him his pay check and stated that he was sorrybut orders to discharge Cochran had "come from headquarters."This statement was not denied by Taylor who admitted that he gaveCochran his check although he could not recall the exact date.Wefind that Cochran did not voluntarily leave his employment and thathis employment ceased as a result of his discharge on July 27.At the hearing the respondent did not press its claim that Cochran-had voluntarily left his employment but, instead, took the positionthat Cochran was discharged because the construction.work in whichhe had been engaged was completed.The testimony of Ulett andTaylor to this effect is weakened, however, by Taylor's admissionthat construction work on the respondent's Plywood plant continueduntilNovember 1937 and that some of the construction employeeswere eventually placed in the production departments of the plant.There is no claim that Cochran's work was unsatisfactory. Indeed,just 3 days before his discharge, Cochran was promoted to a positionof strawboss over four other employees and was given a wage in-crease of 60 cents per day.Had the respondent considered it neces-sary to discharge Cochran because his work was completed, it isriot likely that it would have promoted him and given him a wageincrease just 3 days before the discharge. In view of this promotion SMITH WOOD PRODUCTS, INCORPORATED623and the, admissions of Taylor outlined above, the respondent's ex-planation of Cochran's discharge is not convincing..When Cochran: applied for^reinstatement on August 17; Ulett toldhim that he was a new man and that there was no work for him.During the latter part of August 1936, in a letter addressed toJoseph Campbell, then president of Local 2770, Ulett stated his rea-sons for refusing to reinstate the 10 nien who were discharged onJuly 27.This letter is not in evidence, but Campbell testified asto its contents.Campbell's testimony with respect to the contentsof the letter was not denied and we find it to be true. The letterstated that Cochran was discharged because he was a new man, thathiswork was completed,. and that he was "an. agitator or atroublemaker."Cochran joined Local 2770 shortly after his employment with therespondent commenced.He was a member of the committee whichconferred with representatives of the respondent on July 27 seekingrecognition of Local 2770 and he became the voluntary spokesmanfor that committee when A. J. Nussell, its chairman, manifested areluctance to speak.Such activity by Cochran on the very day o£his discharge makes particularly significant Ulett's statement in hisletter to Local 2770 that Cochran was discharged because he was "anagitator or troublemaker."We find that the respondent by discharging Cochran and refusingto reinstate him because of his membership in and activity on behalfof Local 2770, has discriminated in regard to his hire 'and tenure ofemployment thereby discouraging. membership in a -labor <organiza-tion and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.At the time of his discharge Cochran was earning $5 per day..From the date of his discharge to the date of the hearing, he hadearned approximately $1,250 at various types of part-time employ-ment.Mel Duncanworked for the respondent approximately 17 monthsgrading and tying venetian-blind stock in the respondent's lumberyard.The respondent's answer avers that Duncan voluntarily lefthis employment on July 27, 1936, and was refused reinstatement forthe reason that his work was unsatisfactory.At the hearing therespondent attempted to show that Duncan was discharged becausehe advocated sabotage and was, therefore, dangerous to have aboutthe plant.The inconsistency of these two defenses is readilyapparent.The claim that Duncan voluntarily left his employment finds nosupport in the record.Duncan and Kennett Lawrence, Duncan'sforeman, who appeared as a witness for the respondent, both testified 624DECISIONS OF NATIONAL LABOR RELATIONS, BOARDthat Duncan was discharged and given his pay check on July 27.Concerning his discharge, Duncan testified as follows :Mr. Lawrence, the yard foreman, came by and called me overto him.He took me off to one side, apparently out of earshotof the other men, and handed me a pay check.He said "Dun-can, I don't know anything about this.They gave it to me inthe office for you."He said, "I don't know what it means, Iam just as surprised as you are. I don't know a thing about it,"and that is all that was said at that time.Duncan's testimony is uncontradicted, except that Lawrence testifiedthat when he gave Duncan his check, he said, "Here is your check,and I have got no further use for you."Duncan further testified that when Lawrence discharged him, hewent to the office, and Jeub assured him that his work was satisfac-tory and that he was merely laid off. Jeub, however, gave Duncanno answer when Duncan inquired why he was laid off rather thansome of the employees with less seniority.Although Jeub couldnot recall Duncan's coming to the office, he did not deny havingmade these statements to Duncan.We find that Duncan's testimonywith respect to the statements and conduct of Lawrence and Jeub atthe time of his discharge is true.There is some conflict in the evidence concerning the quality ofDuncan's work.He obtained employment when he came to CoquilleinFebruary 1935 to join the local baseball team.At that timeLawrence made it clear to Duncan that his work was entirely separatefrom his ball playing and that he was obliged to keep his job solelyon his ability as a workman.When Duncan was replaced on theball team in June 1935, Lawrence assured him that his work wassatisfactory and that he could continue working as long as Lawrencehad anything to do with it. Lawrence testified that 4 or 5 monthsbefore his discharge, Duncan began leaving his work to talk to otheremployees and that he cautioned Duncan on two occasions, the lasttime being on July 11, when he told Duncan that it was his lastwarning.Duncan denied that his work was ever criticized exceptin September 1935 when Lawrence severely reprimanded him for anerror in grading venetian-blind stock.Duncan claimed that thiserror was chargeable to new men who were helping out in the vene-tian-blind department during a rush period.A few minutes afterLawrence reprimanded Duncan on this occasion, Jeub, who hadheard Lawrence's remark, returned and told Duncan "not to takeMr. Lawrence too seriously."Duncan's testimony was not denied.and we find it to be true.That Duncan's work was unsatisfactory is belied by the fact thatabout 2 months prior to his discharge, when the respondent was SMITH WOOD PRODUCTS, INCORPORATED625leaving some trouble with discrepancies in size and grade of certainlumber, Ulett, Jeub, Emery, and Lawrence selected Duncan to point.out the discrepancies and to help discover the cause of the trouble.Such respect for Duncan's opinion is inconsistent with a belief that.hiswork was unsatisfactory.There remains the further defense that Duncan was discharged-because he advocated sabotage.This accusation arose out of a state-anent made by Duncan about 2 weeks prior to his discharge when_he and several other employees were discussing union affairs duringlunch hour.When one of the employees asked Duncan what theUnion could do if all the employees did not join, Duncan replied that"they could throw a monkey wrench into the machinery."On July2 7 one of the employees present when Duncan made this statementreported it to Lawrence, who checked the report with three otheremployees.Lawrence, however, did not discuss it with Duncan.Lawrence reported the matter to Ulett and Jeub and stated that hewas going to "pay him off."Ulett and Jeub gave their consent andDuncan was discharged.Although Lawrence testified that he con--sidered Duncan a dangerous man, he admitted on cross-examinationthat he knew the statement made by Duncan was often merely an-idiomatic expression.The record contains no other evidence thatDuncan was a dangerous individual, and Duncan denies that he ever-advocated sabotage as a means of forcing the respondent to recognizethe Union.We cannot accept the respondent's assertion that Dun-can was discharged because he was considered a dangerous person.to have about the plant.While this incident may have provided the.occasion for the discharge, it was not the cause.Moreover, we areconvinced that unsatisfactory work was not the real cause for thedischarge.The cause of Duncan's discharge may be found, we think, in hisunion activity together with certain events immediately precedinghis discharge.Duncan. joined Local 2770 about May 3, 1936.Shortly thereafter he became the shop steward for the lumber yard.and was otherwise active in union affairs. In June 1936 when therewas loud talking in the lumber yard, Lawrence carne through andsaid: "Is Duncan giving you boys a union speech?" Shortly there-after Duncan was showing a new man how to grade lumber whenLawrence passed by and said : "Well, are you talking a partner intothe union?" It is clear from the record that the respondent knewthat Duncan was one of the most active union members and thatduring its membership drive, Duncan had endeavored to persuadethe respondent's employees to join Local 2770.Ulett's statement inhis letter to Local 2770 in August 1936 that Duncan was dischargedbecause he "talked too much" becomes significant when consideredin the light of Duncan's union activity, the remarks directed to him 626DECISIONSOF NATIONALLABOR RELATIONS BOARDin June by Lawrence, and the statement made by Duncan that theUnion-"could-throw a, monkey wrench into the machinery."We are'convinced that Duncan's membership' in Local 2770 and his opensupport thereof was the cause of his discharge.We find that the respondent by discharging Duncan and refusingto reinstate him because of his membership in and his activity onbehalf of Local 2770, has discriminated in regard to his hire andtenure of employment thereby discouraging membership in a labororganization and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7of the Act.At the time of his discharge Duncan was earning approximately$26.40 per week.From the date of his discharge to the date of thehearing he earned approximately $600 while working as a latherwith his father and brother.E. H. Brinerwas engaged as a truck driver and common laborerin construction work from the date of his first employment with the-respondent in October 1935 to December 22, 1935, when he was laidoffuntilFebruary 17, 1936.When he returned to work he wasagain engaged in construction for a period of about 6 weeks.AboutApril 1, 1936, the respondent engaged George Zinserling to manu-facture brick required in the respondent's construction work.Zins-erling furnished the clay used in the bricks, and the respondentfurnished all other materials, paid Zinserling a salary and bonus,and paid all workmen employed in the brickyard.At the time his,:world. ceased .Brines was operating the truck used in conveying thesebricks from the brickyard to the respondent's plant.Briner's employment ceased on July 28, 1936, when he refused topass the picket line which had been established about the respond-ent's plant by Local 2770.The respondent claims that Briner wasrefused employment when he applied on August 17 for the reasonthat his work was unsatisfactory. It appears from the record thatwhen Ulett complained about the high cost of the brick, Zinserlingattributed the cost to the fact that Briner was loafing and therebyincreasing the cost of transportation from the brickyard to therespondent's plant.Zinserling testified that Briner slowed up thework of other employees in the brickyard and made them dissatisfiedby telling them that they worked too hard. Zinserling's testimonyis corroborated by Ulett and Jeub.Zinserling further testified thatabout a week before the strike was called, he saw Briner's truckparked along the road, and Briner lying in the grass. There isabundant evidence tending to show that the respondent consideredBriner's work unsatisfactory.There is no evidence that Briner wasmore active in union affairs than were many other of the respond- SMITH WOOD PRODUCTS, INCORPORATED627,ent's employees.We think the evidence does not support-the allega-tion that Briner was discriminatorily discharged.Gary Allen Ellison,who had worked for the respondent about 2.years,was tying venetian-blind stock at the time of his discharge.The respondent claims that Ellison was discharged for inefficiencyand failure properly to perform his duties.Although Ellison was a good workman he. frequently left hisbench to talk to other employees as well as to assist them in theirwork.F. S. Emery, the plant superintendent, testified that he twicewarned Ellison about leaving his job, but because of the high qualityof Ellison's work, he gave him unusual opportunity to eliminate thiscause of complaint.Ellison admitted that Emery complained abouthis assisting other employees in their work but he .claimed. that heleft his work to help other employees on orders from Don McCune,his foreman. It is not within our province, however, to determinewhether the respondent was justified in discharging Ellison for suchconduct.Our only concern is whether or not Ellison's union activityprecipitated his discharge.Although Ellison took part in the membership drive of Local2770 and, at a union meeting about 2 months prior to his discharge,advocated a strike., if -necessary, to force the respondent to recognizethe Union, he was no more active on behalf of the Union than weremany other employees.We think the evidence..is..:insu.8icient;,tosupport the allegation that Ellison was discriminatorily discharged.Ernest Embree,who had been continuously employed by the re-spondent for about 17 months, was, at the time of his discharge,grading venetian-blind stock.The respondent claims that Embreewas discharged because he was incompetent and inefficient.During the period of his employment, Embree was frequentlytransferred to different jobs in an attempt to find some work whichhe could satisfactorily perform.Embree was not an officer of, Local'2770, nor a member of any of its major committees, nor does it appearthat he was otherwise active in union affairs.The evidence doesnot support the allegations of the complaint that Embree was dis-criminatorily discharged.We find that the respondent, by discharging and refusing to rein-state Ernest Embree, Gary Allen Ellison, and E. M. Briner has notdiscriminated in regard to hire and tenure of employment, withinthe meaning of the Act.D. The alleged refusal to bargainDuring the month of August 1937 both Local 2770 and Local 117were. conducting membership drives among the respondent's em- 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.14Likewise, both organizations were seeking to negotiate a.contract with the respondent.By August 16 approximately 287 ofthe then 487 employees had signed application cards for membershipin Local 117.Ashcraft testified that by August 16, 212 employeeshad signed a petition to reorganize Local 2770. It is clear, there-fore, that there was some overlapping of membership.On August 16, 1937, the bargaining committee of Local 117, sub-mitted to Ulett a proposed contract together with membership cardswhich the committee stated had been signed by a majority of theemployees in the Sawmill.On August 24 the respondent decided torecognize Local 2770 on the basis of its own investigation as to whichorganization had a majority.On August 30 the respondent con-cluded a contract with Local 2770.The respondent claims that it was in doubt as to which unionrepresented a majority of its employees.Perry Ashcraft, a witness,for the respondent, and George Loveland and C. C. Southard, wit-nesses for Local 2770, testified in substance that they authorized the.bargaining committee of Local 2770 to bargain for them and thatthey still desire to continue to work under the contract which thatcommittee negotiated and executed on August 30, 1937.At the hear-ing, counsel for the Board, the respondent, and Local 2770 stipu-lated that 282 additional employees named in the stipulation, ifcalled,would testify as did Ashcraft, Loveland, and Southard."A similar stipulation provided that 23 named employees, if called,,would testify that they were members of a craft union affiliated withthe American Federation of Labor, other than Local 2770, and that,prior to August 26, 1937, each of them authorized Local 2770 to,negotiate a contract with the respondent and that their authorizationhas not been withdrawn or revoked and that each of them desiresto continue working under the contract executed on August 30, 1937.16Thus, a clear majority of the respondent's employees in the Sawmilltestified, in effect, that they authorized Local 2770 to bargain forthem and at the time of the hearing still desired to be bound by the.contract dated August 30, 1937. In the absence of evidence of inter-ference and coercion on the part of the respondent, the stipulationsare controlling.17Thus it is apparent that in the absence of any unfair labor practiceby the respondent by which it showed hostility to Local 117 or-"The appropriate unit embraced the employees of the Sawmill excepting supervisory-officials, foremen,salesmen,clerical and office employees.11 Respondent's Exhibit No. 10, Case No. C-405.16Respondent's Exhibit No. 7, Case No.C-405.17 Cf.Matter of "West Kentucky Coal CompanyandUnited Mine Workers of America,.District No.53,10 N. L. R. B. 88;Matter of Erskine Baking CompanyandConfection-.cry Workers International Union, Local No.25, 12 N.L. R. B. 1107. SMITH WOOD PRODUCTS, INCORPORATED629'favoritism to Local 2770, we cannot find that the respondent engaged,in an unfair labor practice by refusing to bargain collectively withLocal 117.The change of affiliation out of which Local 117 grew .and the reorganization of Local 2770 on or about August 8, whenconsidered in connection with the overlapping membership in thetwo unions would obviously raise an honest doubt as to the majorityrepresentation of Local 117.The respondent was not compelled tosign a contract at the time it was submitted. It was entitled to areasonable period of time in which to consider the proposed contractand to make a counterproposal.We cannot conclude, therefore,that the failure to recognize Local 117 on August 16 or prior thereto-constituted an unfair labor practice.To sustain the allegations of the complaint with respect to therespondent's refusal to bargain, it was necessary to show the follow-ing: (1) that Local 117, rather than Local 2770, actually representeda majority of the respondent's employees in the Sawmill on August30, when Ulett signed the contract with Local 2770; and (2) that. thecirculation of the petition to reorganize Local 2770 was caused bythe respondent to be done in a manner which would indicate to theemployees the respondent's preference for that organization; or(3) that Ulett's investigation was carried on in such a manner as toindicate to the employees the respondent's preference for Local 2770_The circulation of the petition was not encouraged by the re-spondent, nor did any of the respondent's supervisory employeesparticipate in its circulation.While there is some evidence that the'petitionwas circulated during working hours, it does not appearthat the respondent condoned such activity or even knew that it wasbeing done.Except for the testimony of Larkin J. Shoultz, thereisno evidence that the respondent's foremen or other supervisoryemployees during August 1937 expressed favor for Carpenters &Joiners, or opposition to the I.W. A. Shoultz testified that sometime during August, Lawrence, the foreman in the lumber yard,,stated to Shoultz,Warner Plaep, and Lewis Wilson, two other em-ployees : "If I were you, I would tell them J. W. A.) to go to Hell."Shoultz, however, could not fix the exact date of the statement, al-though after specific questioning he stated that it was made betweenAugust 8 and 30.Lawrence vigorously denied that he had made the,.statement, and neither Plaep nor Wilson was called to corroboratethe testimony of Shoultz.Shoultz also testified that his foreman,.E. D. McCune, when asked if he "didn't think that the C. I. 0. wereCommunists," replied: "Yes, they should be sent back to Russia."Shoultz did not know when McCune made the statement; McCunedenied having made it.Shoultz's testimony stands uncorroborated,although two other employees were present at the time when Shoultz 630DECISIONSOF NATIONALLABOR RELATIONS BOARDclaims the statement to have been made.Under the circumstances,Shoultz's testimony is insufficient to support a finding that the re-spondent influenced its employees to sign the petition or otherwisedesignate their affiliation with Local 2770.The evidence is likewise insufficient to support a finding that Ulett'sinvestigation influenced the employees to support the reorganizedLocal 2770.Concerning his investigation, Ulett testified as follows:Mr. Examiner, I knew that there were several small groupsin the plant that definitely belonged to A. F. of L. unions; andI also knew through talks with the superintendents that therewere certain definite groups in the plant who favored goingalong with the A. F. of L. arrangement that we had. I tried tofigure out by figuring tip these different groups and determiningin my own mind how many did belong to these organizations, orhow many of the different superintendents or formen told mebelonged to them, and also I depended on the words of the com-.mittee that I was negotiating with that they had the majority;and when I had weighed all the evidence that I could get, Idecided in my own mind that the A. F. of L. had the bargainingagency, and I concluded a contract with them.Ulett further testified that in weighing the evidence he also took intoaccount the fact that he had been informed by some of his, friendsin the plant that many of the employees were carrying membershipcards in both organizations.Ulett further testified :And I, therefore, in making my figures, I figured out ones Ithought were definitely A. F. of L., and doubtful ones, and usedthe figures as near as I could get them to determine that Ithought the A. F. of L. had more than the required number tobargain.The evidence does not show that Ulett's conduct during the periodof his investigation was calculated to or actually had the effect of in-fluencing the employees to choose between the two organizations.We do not find that the respondent assisted Local '2770 in reorganiz=ing or obtaining membership among the respondent's employees.It is clear from the stipulations referred to above that on August30, 1937, Local 2770 was in fact the collective bargaining represen-tative of a majority of the employees in the respondent's Sawmill.We therefore conclude on the basis of the stipulations and in theabsence of evidence showing interference by the respondent with theexercise of its employees' right to select representatives of their ownchoosing that the respondent did not refuse to bargain collectivelywith the representative of its employees in the appropriate unit. SMITH WOOD PRODUCTS, INCORPORATED631E. The alleged refusal to reinstateOn September 20, 1937, the respondent's employees in its Plywoodplant went on strike because of alleged unfair labor practices inthat plant.The following day a substantial number of employeesof the Sawmill failed to resume work because of the strike.At thetime of the hearing the respondent, had continuously refused toreinstate 85'8 of such employees for the reason that they were notmembers of Local 2770.The complaint alleges that the refusal of the respondent to rein-state to their former employment after September 21, 1937, personswho were members of Local 117 and who failed to maintain mem-bership in Local 2770 constituted an unfair labor practice withinthe meaning of Section 8 (1) and (3) of the Act. The respondentdenies that the refusal to reinstate constituted an unfair labor prac-tice and wvers that its contract with Local 2770 is valid and bindingupon it and that it has always been willing to reinstate the 85 em-ployees in question subject to the terms of the contract, whichprovides,inter alia,that all eligible employees "shall become mem-bersof the union [Local 2770] within thirty days of theiremployment."We have found,supra,Section III, D, that Local 2770on August, 30, 1937, represented a majority of the respondent's em-ployees in an appropriate unit and that its majority representationwas not induced by any unlawful conduct of the respondent.Thecontract, therefore, is valid, within the terms of the proviso ofSection 8 (3) of the Act.10The employees in question, at a conference held on or about Sep-tember 23, offered, through counsel for Local 117, to return to theirjobs, "A. F. of L. and C. I. O. employees both, as they were, pendingthe decision of the labor board."The respondent rejected this offer.In our ' Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order, we found that the respondent's refusal to rein-state the 85 employees was discriminatory.The respondent exceptsto that finding and argues that the offer to return was based upon acondition which the respondent was not bound to accept.We thinkthere is merit in this contention.18 The complaintwas dismissedwith respect to two employeeswho were reinstated.Seepage 615.supra.18The proviso of Section 8 (3) of the Act reads as follows :"Provided,That nothing in this Act, * * * shall precludean employer from mak-ing an agreementwith a labororganization(not established,maintained,or assisted byany actiondefined in this Act asan unfairlabor practice) to requireas a condition ofemployment membership therein, if such organization is the representative of the employeesas provided in section 9 (a), in the appropriate collective bargaining unit covered by suchagreement when made."24T383-40-vol. 16--41 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe offer to return was not unqualified. It was contingent uponthe employees' right to maintain membership in Local 117 at leastuntil the Board issued its decision in this case. , The necessary infer-ence to be drawn from this offer is that the respondent was to suspenditscontractwith Local 2770 "pending the decision of the laborboard."This it was not required to do. In a previous case 20 wherethe striking employees' offer to return to work was conditioned uponthe employer's recognition of and collective bargaining with theunion, we said:So long as the employees were unwilling to return to workunder the conditions existing at the time the strike was called,however just the grounds on which their position was based, itcannot be said that the respondent was refusing to reinstatethem.We take the same view in this case. In the absence of an uncondi-tional offer to return to work under circumstances and. conditions. asthey existed prior to the strike, it cannot be said that the respondent'srejection of the conditional offer to return to work was a refusal toreinstate.We find that the respondent did not discriminatorily refuse to rein-state the 85 employees named in the complaint in Case No. C-405.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, B and C, above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening, andobstructing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.We shall order the respondent to cease anddesist from such interference, restraint, and coercion.We have also found that the respondent has discriminated iilregard to the hire and tenure of employment of J. B. Cochran andMel Duncan by discharging and refusing to reinstate them.Weshall, therefore, order the respondent to reinstate Duncan to hisformer position without prejudice to his seniority or other rightsand privileges.At the time of his discharge Cochran was engaged2'9Matter ofFanstecl Metallurgical CorporationandAmalgamatedAssociationof Iron,Steel and TinWorkersof North America,Local66, 5N. L. R. B. 930. SMITH WOOD PRODUCTS, INCORPORATED633in construction work at the respondent's plant. Since we cannotdetermine from the record whether any similar work is now in prog-ress at the respondent's plant, we shall, following previous decisions 21in such cases, order the respondent to reinstate Cochran to a substan-tially equivalent position without prejudice to his seniority or otherrights and privileges.We shall also order the respondent to makewhole said employees for any loss of pay they may have suffered byreason of such discrimination by payment to each of them of a sumequal to the amounts which he normally would have earned as wagesfrom the date of his discharge to the date of the offer of reinstate-ment, less his net earnings 22 during said period.Since the respond-ent's plant was completely shut down from July 27, 1936, to August17, 1936, as the result of a strike, no back pay accrued during thatperiod.Having found that the respondent has not discriminated inregard to the hire and tenure of employment of E. M. Briner, GaryAllen Ellison, and Ernest Embree, we shall dismiss the complaint asto "Bi`iner, Ellison, and Embree.Since the complaint in Case No. C-405 is not supported by theevidence, we shall dismiss the complaint in that case.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Lumber and Sawmill Workers, Local No. 117,InternationalWoodworkers of America, and Lumber and Sawmill Workers, LocalNo. 2770, United Brotherhood of Carpenters and Joiners of America,are labor organizations within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of J. B. Cochran and Mel Duncan, thereby discouraging mem-bership "in a labor organization, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section8 (3) of the Act.21Matter of The TVarfleld Company,a corporationformerly known as TheThompsonTaylor CompanyandInternational Union of Operating Engineers,Local No.399,and Inter-national Brotherhood of Firemen and Oilers,Local No.7, G N. L. R. B. 58.22By net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which wouldnot have beenincurredbut for hisunlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and SawmillWorkers Union,Local 2590,8N. L. R. B. 440.Mon:es receivedfor work performed upon Federal, State,county,municipal, or other work-relief projectsare not considered as earnings,but as provided below in the Order,shall be deducted fromthe sum due the employee, and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State, county,municipal, or other government or governmentswhich supplied the funds for said work-relief projects. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning, of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of E. M. Briner, Gary Allen Ellison, andErnest, Embree and has not thereby discouraged membership in alabor. organization, within the meaning of Section 8 (3) of the Act.6.The respondent has not refused to bargain collectively withthe representative of its employees in the appropriate unit, withinthe meaning of Section 8 (5) of the Act.7.The respondent has not discriminated in regard to the hire andtenure of employment of the 85.employees named in the complaintin Case No. C-405, and has not thereby discouraged membership 'ina labor organization, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, SmithWood Products, Inc., Coquille, Oregon, and ifsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Lumber and Sawmill Workers,Local No. 2770, United Brotherhood of Carpenters and Joiners ofAmerica, or any other labor organization of its employees, by. dis-couraging or refusing to reinstate any of its employees or in any',o>;lrermanner discriminating in regard to their hire and tenure of employ-ment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingitsemployees in the exercise of the. right to -self -organization, toform, join, or assist labor organizations, to bargain collectively,through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining, or othermutual aid or protection.,2.Take the, following affirmative -action which the Board findsWill t effectuate the policies of the Act :(a),Offer to Mel Duncan immediate and full reinstatement to hisformer position, without prejudice to his seniority or other rightsand privileges; SMITH WOOD PRODUCTS, INCORPORATED635(b)Offer.to J. B. Cochran immediate and full reinstatement to aposition substantially equivalent to his former position, withoutprejudice to his seniority or other rights and privileges;(c)Make whole J. B. Cochran and Mel Duncan for any loss ofearnings they may have suffered by reason of their discharge bypayment to each of them of a sum equal to that which he normallywould have earned during the period from the date of his dischargeto the date of the offer of reinstatement, less his net earnings duringsaid period, provided, however, that the respondent. shall deduct fromthe amount otherwise due them any monies received by said em-ployees during said period for work performed on Federal, State,county, municipal or other work-relief projects, and pay over theamount so deducted to the proper fiscal agency of the Federal; State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(d) Immediately post and keep posted for a period of at leastsixty (60) consecutive days notices. in conspicuous places throughout.itsplant, stating that the respondent will cease and desist in themanner set forth in 1 (a) and (b) and that it will take the affirma-tive action set forth in 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days of the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint in Case No. C-875, inso far as it relates to E. M. Briner, Gary Allen Ellison, and ErnestEmbree be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint in Case No. C-405,be, and it hereby is, dismissed.